Citation Nr: 1543457	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of that hearing is of record. 


FINDINGS OF FACT

The Veteran's sleep apnea had its onset during active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A January 1998 private medical report from Dr. R.T., shows that the Veteran was diagnosed with sleep apnea after a sleep study was conducted.

A May 2015 private treatment record from Dr. H.D., shows that after a sleep study, the Veteran was diagnosed with obstructive sleep apnea.  The physician reported that although the Veteran was overweight, on examination he had a very prominent tongue and a very small posterior oropharyngeal space.  He was noted to have a somewhat shorter jaw and a round face.  The physician opined that the Veteran's intraoral and craniofacial anatomic features were a more significant factor in his apnea than his weight, and most likely he would still have had sleep apnea if he was thin.  In the physician's opinion, the Veteran had sleep apnea in his 20s and 30s, but was not diagnosed until later in life.  The Board notes that the Veteran served in active duty from December 1973 to July 1990 and that the Veteran was 23 years old at entrance to service and 40 years old at separation from service.  

The Board finds that the private medical opinion of record, from Dr. H.D., is adequate because the examiner discussed the relevant evidence and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that private physician's opinion to be competent, credible, and persuasive.

In sum, the Veteran has asserted that sleep apnea had its onset during his active service and his private treatment provider has competently opined that the Veteran's sleep apnea had its onset during active service.  The opinion provided by the Veteran's private treatment provider is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


